ACCEPTED
                                                                                                                                                            03-14-00239-CV
                                                                                                                                                                   4507448
                                                                                                                                                  THIRD COURT OF APPEALS
                                                                                                                                                             AUSTIN, TEXAS
                                                                                                                                                      3/16/2015 11:08:28 AM
                                                                                                                                                           JEFFREY D. KYLE
                                                                                                                                                                     CLERK




                                                                                                                          RECEIVED IN
                                                                                                                    3rd COURT OF APPEALS
                                                                                                                         AUSTIN, TEXAS
                                                                                                                    3/16/2015 11:08:28 AM
                                                                                                                        JEFFREY D. KYLE
                                                                                                                             Clerk
March 16, 2015



Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
209 West 14th Street, Room 101
Austin, Texas 78701

RE:   Court of Appeals Number: 03-14-00239-CV
      Trial Court Case Number: DC-1-GN-13-003617
      Dr. Amber Brooks v. Texas Medical Board, et al.

Dear Mr. Kyle:

Please be advised that the undersigned counsel for Defendants will be out of town and
unavailable from and including Monday, July 6, through and including Tuesday, July 14,
2015. I respectfully request that no hearings or deadlines be scheduled during that period.

Thank you for your attention, and please advise if you have any questions.

Very truly yours,


/s/ Ted A. Ross
Ted A. Ross
Assistant Attorney General
Administrative Law Division
Telephone: (512) 475-4191
Facsimile: (512) 457-4674
Attorney for Defendants


cc:   Andre D’Souza, via e-service
      Attorneys for Appellant


        P os t Of fic e B ox 12548 , Aust in , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt o r n eygen era l. go v